Title: To Thomas Jefferson from C. W. F. Dumas, 20 September 1792
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 20 Sep. 1792. Since the receipt of TJ’s letter of 3 June on 26 July, he has tried to write to him hundreds of times, but ill health  and the horrible state of affairs in Europe prevented him. He cannot foresee the results and needs all his steadfastness to bear up against the anxiety he feels for the cause of humanity and for himself in the face of so many evils. He values the collection of the wise laws passed by Congress that TJ sent him and hopes he will receive those of subsequent sessions. Reading them softens disagreeable feelings that the spectacle of European perfidy makes him suffer. He has instructed the Van Staphorsts to stop sending him the Gazette de Leide from London. Their failure to reply, the negligence of those from whom he requested accounts, and his ill health have delayed the completion of the account of his disbursements for the first semester of 1792, which he hopes to send before the end of the month. He awaits the order for the sale of the American embassy, which is collapsing and costing the United States more and more. He has made good use of the information TJ sent about the momentary effect of bankruptcy and the measures taken against the Indians. The “Anglomanes” here had exaggerated all that, as they do now a few dissensions in the state of New York. He cultivates the friendship of Short, who is still here and can better inform TJ what prevented his going to Madrid. News from TJ about the ever increasing prosperity of American agriculture and manufactures consoles him amidst the horrors of Europe.
15 Oct. Matters have so changed in the past two weeks that he no longer fears France will become the prey of the Huns, the Vandals, its Druids, and its émigrés. He hopes that the anarchy which caused some atrocities will give way to a good government in France. He is sending his account of disbursements for the first six months of the year to the bankers of the United States at Amsterdam, who will forward it to TJ, and is drawing on them for the total. The enclosed copy shows that 358.5.8 florins out of a total of 444.15.8 were expended on the dilapidated American embassy here. He encloses a Dutch translation of the letter of Rush to TJ on the “Acer Sacharinum,” which is eagerly read in Holland, and “une Piece de Mr. Condorcet.” He has nothing to say concerning what goes on around him. The merchants manage their profit with the belligerents. The diplomats know only the banal jargon of yesterday’s politics. 19 Oct. The direct mail from France miscarried today for the seventh time. Whence comes this suppression, which is disavowed by the Brabançons and by the French? The public is unaware of it. 21 Oct. His strength appears to return a little and will allow him, he hopes, to send other packets within a fortnight, especially if the fate of the Prussian and Austrian armies is decided promptly.
